Citation Nr: 9917005	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  91-46 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for subdural hematoma 
with dementia, mood disorder, personality disorder with 
obsessive compulsive features, currently evaluated as 50 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty including from September 
1970 to September 1973.  The veteran's current claim for an 
increased rating for the neuropsychiatric disability at issue 
was received at the RO on December 10, 1990.  At that time, 
his neuropsychiatric disability was rated as 10 percent 
disabling.  The Department of Veterans Affairs (VA) Regional 
Office (RO) denied an increased rating for it in April 1991, 
and the veteran appealed.  The RO denied an increased 
(compensable) rating for sinusitis in June 1993, and the 
veteran appealed that decision also.  He presented testimony 
during a hearing which was held at the RO in March 1995.  The 
Board remanded the case to the RO in July 1992, March 1994, 
and October 1997.  As a result of RO rating decisions during 
the course of the veteran's claim, most recently in October 
1998, the veteran's psychiatric disability is rated as 30 
percent disabling effective from December 1990, and as 50 
percent disabling effective from February 1996.  Other issues 
previously on appeal were disposed of in a Board decision in 
October 1997.  


FINDINGS OF FACT

1.  The veteran's service-connected postoperative subdural 
hematoma symptoms most nearly approximate impairment of 
intellectual functions, orientation, memory and judgment, and 
lability and shallowness of affect of such extent, severity, 
depth, and persistence as to produce total social and 
industrial inadaptability.


2.  The veteran's service-connected maxillary sinusitis 
symptoms include X-ray manifestations and evidence consistent 
with 3-4 attacks of sinusitis yearly which are characterized 
by headaches, pain, and purulent discharge or crusting but 
which are not incapacitating or requiring antibiotic 
treatment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
hematoma with dementia, mood disorder, personality disorder 
with obsessive compulsive features have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 8008-9305 (1998); 38 C.F.R. §§ 4.124a, 4.132, 
Diagnostic Code 8008-9305 (1996).

2.  The criteria for 10 percent disability rating for 
maxillary sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97 Diagnostic Code 6513 (1996 and 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected subdural hematoma and for 
his service-connected sinusitis.

Preliminary matters

With respect to each issue, a well grounded claim for 
increased rating has been presented.  A claim for an 
increased disability rating is well grounded when it has been 
alleged that there has been an increase in the severity of 
the service-connected disability at issue.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

Given the well groundedness of the claims, the Board must 
determine whether VA has met its duty to assist the veteran.  
See 38 U.S.C.A. § 5107 (West 1991).  The Board concludes that 
all relevant facts have been properly developed with respect 
to the service-connected disabilities at issue, and that no 
further assistance to the veteran is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

General considerations - increased ratings

The Board is required to adjudicate claims for increased 
ratings in light of the rating criteria provided by the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Disability 
evaluations are determined by the application of the schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  With respect to each issue on appeal 
the regulations have been amended since the veteran initiated 
his appeal, and both the new and old rating criteria are 
therefore applicable.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the veteran's contentions, a review of evidence 
of record would be helpful to an understanding of the Board's 
decision.   See 38 C.F.R. §§ 4.1, 4.41; Peyton. 

Headaches

The Board is initially confronted with the problem of 
classifying the veteran's headaches.  The RO has indicated 
that the veteran's headaches are part of his service-
connected subdural hematoma.  However, there is  medical and 
other evidence of record which indicates that the headaches 
are associated with his service-connected sinusitis.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (1996); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

The Board notes that the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application under the circumstances and provide an 
explanation for such. See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

In the instant case, the Board believes that, based on the 
medical and other evidence of record, the veteran's headaches 
should be rated as part of his service-connected sinusitis.  
Most significantly, a recent neurology evaluation of the 
veteran, in February 1988, did not ascribe the veteran's 
headaches to his subdural hematoma.  

Entitlement to an increased rating for hematoma with dementia 
and features of a mood disorder, a personality disorder with 
obsessive compulsive features.

Factual background

The veteran's service medical records show that the veteran 
injured his head in service and had surgery for a hematoma.

A January 1991 VA CT scan of the veteran's brain revealed an 
area suggestive of an old remote infarct in the right 
parietal area.  

A February 1991 VA fee-basis neurology examination report 
states that the veteran was unemployed after having moved to 
the area following 13 years elsewhere as a building 
contractor.  Clinically, he was ambidextrous and in no 
distress.  His station and gait were normal, and his skull 
was normocephalic.  There was no skull tenderness or 
cervicocranial bruits.  Examination of cranial nerves II 
through XII was intact.  There was no extraocular muscle 
imbalance.  The veteran's upper and lower extremity muscles 
appeared normal.  A mini mental status test was administered, 
revealing a perfect score.  The neurologist could find no 
evidence of any postoperative or other neurologic deficits by 
clinical examination.  Psychometric evaluation for a more 
subtle testing of the veteran's symptoms was suggested.  

A VA neurology examination was conducted in September 1992.  
The veteran reported that since his in-service injury, he had 
had episodes of memory loss, headaches and lightheadedness, 
but that he had continued to work as a painter.  Some of his 
symptoms seemed to have become exacerbated over the last 
couple of years.  Clinically, he was alert and fairly 
oriented, but was nervous and distraught and made speech 
mistakes.  This was felt to be more likely due to agitation 
and anxiety, however, than it was to any permanent 
neurological deficit.  Neurological examination was similar 
to that in February 1991.  The impression was postoperative 
status following removal of a subdural hematoma with 
resulting headaches, personality changes, and memory loss.  

A VA neurology examination was conducted in October 1992.  
The veteran reported having diminished memory and retention 
and some depression and mild personality changes since his 
in-service injury.  He reported becoming more withdrawn and 
self-conscious after his injury.  He was divorced and was 
living with a girlfriend, but their relationship was rocky 
and they had very little social life.  

Clinically, the veteran was clean and casual, and talked 
matter of factly.  He was oriented to time, place, and 
person.  His affect was flattened, his judgment was fair, his 
insight was fair, and his peer relationships were poor.  He 
was controlling his temper, but his memory and concentration 
were diminished, his energy was low, and he felt fatigued.  
He was angry and felt uncertain about his future.  The 
diagnosis was adjustment disorder with depressed mood.  He 
was felt to have mild to moderate incapacity from depression.  
He was working as a painter.  

A VA neurology examination in December 1992 resulted in an 
impression of postoperative status for right parietal burr 
hole and removal of subdural hematoma with resulting mental 
changes and headaches.

VA neuropsychological evaluation in January 1993 revealed no 
evidence of impairment of cognitive functioning.  The veteran 
performed well on tasks requiring short term memory and 
attention and concentration.  He scored in the severe range 
on a measure of depression.

A VA neurology examination was conducted in April 1993.  The 
veteran reported headaches which were generalized and 
nondisabling and which were in the opinion of the neurologist 
not of the migraine type and not related to his subdural 
hematoma.  The impression was postoperative status from right 
subdural hematoma with evacuation through two burr holes, 
resulting in or associated with alleged chronic recurrent 
generalized but nondisabling musculocontraction headaches and 
alleged mental changes. 

A November 1994 VA psychology progress note reviews the 
veteran's history and states that due to the severity of the 
disability at issue and due to physical disabilities, the 
veteran had been unable to sustain gainful employment.  He 
had last worked as a painter in 1992.

In November 1994, a VA vocational rehabilitation counseling 
psychologist opined that the veteran was completely disabled 
as a result of a combination of a left knee disability which 
he had and his neuropsychiatric problems.  

A VA RO hearing was held in March 1995.  The veteran 
testified that he had not worked since 1992, and that he had 
been painting at the time.  He stated that he had had to give 
it up due to impairment from brain trauma, due to not being 
able to bend over, due to having to wear a knee brace, and 
due to visual problems.  Transcript at page 1.

VA fee-basis psychological testing was performed in February 
1996.  Two personality tests revealed that the veteran had a 
tendency to exaggerate psychopathology.  One of the tests 
implied a better integrated personality and cognitive 
structure than that which the veteran was willing to reveal 
on another test.  The results of the examination were 
consistent with dementia, organic mood disorder, and organic 
personality disorder.  The history presented by the veteran 
was highly consistent with that triad.  The adaptive and 
behavioral consequences of his head injury were greater than 
the cognitive consequences, but he had lost responsibility 
for his behavior following his injury, including with debts 
and temper management.  It was felt that he clearly had 
behavioral consequences.  His Global Assessment of 
Functioning (GAF) Score was 50.   

December 1996 and March and April 1997 VA mental health 
clinic records state that the veteran was disabled from 
gainful employment in a competitive setting.  He had 
complained of being forgetful and had been noted to talk in a 
rather explosive fashion with stammering and cognitive 
problems.  

A VA fee-basis neurology examination was conducted in 
February 1998.  The veteran's service history was reviewed, 
as were his complaints of persistent intermittent headaches.  
His headaches were felt to be most consistent with muscle 
contraction type headaches.  There were no abnormalities on 
examination to confirm any dementia from possible in-service 
brain injury.  However, the veteran had previously had 
neuropsychological testing which suggested some element of 
dementia, and the neurologist deferred to the results of the 
neuropsychiatric tests and the psychiatrist's evaluation.  
There was no evidence of permanent brain injury on the basis 
of the current neurology examination, however.

A VA psychiatric examination was conducted in February 1998.  
Clinically, the veteran spoke with a stammer and a kind of 
explosiveness in his speech.  He was tense, appeared 
"different" in appearance, and he had pressured and halting 
speech.  He digressed repeatedly, with circumstantiality and 
some tangential preoccupations.  There was no formal 
psychotic thinking disorder and no hallucinations or 
delusions.  His sensorium and memory were quite adequate for 
a psychiatric examination.  He was depressed and anxious, and 
admitted to fleeting suicidal ideation but would regret 
suicide as embarrassing.  He reported some obsessions and 
talked about being a perfectionist and a "neatness freak".  
For instance, he stated that he would wash his hands 1000 
times a day.  He described an episode of panic, anxiety, and 
claustrophobia in which he got out of the bath tub and left 
that room due to dislike for a song on the radio.  According 
to the examiner, this description reflected possibly subtle 
mental cognitive impairment.  He did well on a mini mental 
status examination, and his insight, judgment, and executive 
functions were felt to be much more impaired than the mini 
mental test suggested.  It was felt that he had had some 
intelligence and ambition originally, but that he lacked the 
ability to follow through in any meaningful way because of 
impaired concentration, insight, judgment, and executive 
functioning.  He had a lack of ability to plan, organize, 
sequence, and abstract.  The diagnoses were moderate dementia 
due to brain thrombosis; mood disorder associated with the 
above; and personality disorder with obsessive compulsive 
features.  The global assessment of functioning was 50, 
reflecting moderate symptoms of dementia and severe 
impairment in social, occupational, and vocational 
rehabilitation functioning.  

Relevant law and regulations

As noted above, the pertinent rating criteria changed during 
the course of this appeal.

The old rating criteria

Multi-infarct dementia with cerebral arteriosclerosis is to 
be rated under the General Rating Formula for Organic Mental 
Disorders.  38 C.F.R. § 4.132 (1996).

The General Rating Formula for Organic Mental Disorders:  The 
rating criteria for Diagnostic Codes 9300 through 9325 for 
organic mental disorders in effect at the time the veteran 
initiated his claim provide that a 50 percent rating is 
warranted where there are symptom combinations productive of 
considerable impairment of social and industrial 
adaptability.  A 70 percent rating is warranted where there 
are symptom combinations productive of severe impairment of 
social and industrial adaptability.  A 100 percent rating is 
appropriate where there is impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  38 C.F.R. § 4.132, Diagnostic Code 9300 
through 9325 (1996).

The new rating criteria

Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130 
(1998).  61 Fed. Reg. 52700 (Oct. 8, 1996).  

All mental disorders are now to be rated under a new General 
Rating Formula for Mental Disorders.  Under that formula, a 
50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Codes 9300 et seq. (1998).

Analysis

The Board has reviewed the facts of this case.  The old 
criteria will initially be applied.

The evidence is to the effect that due to the veteran's 
service-connected disability, his intellectual functioning, 
memory, judgment, and affect are of such extent, severity, 
depth, and persistence as to nearly approximate total social 
and industrial inadaptability.  He has near total social 
impairment, in that he has been unable to establish and 
maintain effective relationships, including the one that he 
had with his girlfriend.  

Moreover, the veteran declared to be unemployable on several 
occasions, and it has been opined that due to his 
service-connected disability, he has lost responsibility for 
his behavior, including improvidently incurring debts and 
with respect to temper control.  The level of intellectual 
functioning and judgment described in the medical reports 
suggests unemployability.   The veteran has had difficulty 
adapting to work and does not appear to have worked 
meaningfully over the rating period.  He has not been able to 
study properly, and attributes this inability to problems 
with memory and retention, and he has complained of being 
forgetful.  Furthermore, he has a flattened affect and fair 
insight, and his GAF score is indicative of serious 
impairment.  The most recent VA psychiatric examination 
stated that he lacked the ability to follow through in any 
meaningful way because of impaired concentration, insight, 
judgment, and executive functioning, and that he lacked the 
ability to plan, organize, sequence, and abstract.

The Board concludes for the reasons given above that his 
disability level most nearly approximates the old rating 
criteria's 100 percent rating.  Therefore, the provisions of 
38 C.F.R. § 4.7 and Karnas warrant assigning the 100 percent 
rating.

Since a 100 percent disability rating has been assigned under 
the old schedular criteria, discussion of the current rating 
criteria is rendered moot.

Entitlement to an increased (compensable) rating for 
maxillary sinusitis.

Factual background

On VA evaluation in December 1990, the veteran's oropharynx 
was congested, and his nasal turbinates were congested and 
enlarged.

A VA fee-basis ear, nose, and throat examination was 
conducted in January 1991.  The veteran complained of 
headaches and nasal obstruction.  Clinically, his nose was 
clear, with no pus, polyps, or sinus tenderness.  Sinus 
X-rays were consistent with a small mucus retention cyst in 
the left maxillary sinus.  

VA CT scan of the paranasal sinuses in April 1991 suggested 
ethmoid sinusitis.  

On VA evaluation in June 1991, amoxicillin (an antibiotic) 
for six weeks was prescribed.  

The veteran complained of chronic sinusitis, headaches, and 
right greater than left nasal obstruction in August 1991.  
Clinically, he had stringy mucus.  VA surgery for nasal 
obstruction and sinusitis was accomplished that month.  He 
was healing in September 1991, and there was no pus or 
crusting.  Vancenase(r), a nasal steroid, was prescribed.  

April 1994 VA sinus X-rays revealed some soft tissue 
thickening in the right maxillary antrum consistent with 
sinusitis.  The remainder of the sinuses were intact and were 
not opacified and did not contain air-fluid levels.  

A VA RO hearing was conducted in March 1995.  The veteran 
testified that he would get headaches near his eyes, and that 
they could last from three to four hours, and that he would 
get them two to four times per week.  He would not have 
drainage, just headaches.  He stated that he could not blow 
his nose properly.  Transcript at 9-10.

On VA fee-basis ear, nose, and throat examination in April 
1995, all three sets of nasal turbinates were edematous.  
Edema is "an abnormal excess accumulation of serous fluid in 
connective tissue or in a serous cavity" [Webster's Medical 
Desk Dictionary 200 (1986), quoted in Sutton v. Brown, 9 Vet. 
App. 553, 555 (1996). 

On VA ear, nose, and throat examination in August 1998, the 
veteran reported having purulent drainage on and off, and 
frequent pansinusitis, with tenderness, purulent discharge, 
and crusting during episodes of sinusitis.  The veteran 
indicated to the examiner that he had 3-4 attacks of 
sinusitis annually.  The examiner diagnosed chronic recurrent 
sinusitis.

Fee basis X-rays in October 1998 resulted in an impression of 
no evidence for sinonasal disease.

On VA ear, nose, and throat examination in October 1998, the 
veteran reported tenderness, purulent discharge, or crusting 
reported to be present when he was having an episode of 
infection.  The diagnosis was history of recurrent sinusitis.

Relevant law and regulations

As noted above, the pertinent criteria for rating sinusitis 
changed during the course of this appeal.

Prior to October 7, 1996, a 50 percent rating for sinusitis 
was assigned for a postoperative status, following radical 
operation with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating required frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 10 percent 
rating was assigned for moderate sinusitis with discharge or 
crusting or scabbing, with infrequent headaches.  A 
noncompensable rating was assigned where there were X-ray 
manifestations only, symptoms mild or occasional.  38 C.F.R. 
Part 4, Code 6513 (1996).

Words such as "mild", "moderate" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 38 C.F.R. 4.6 (1998).

As of October 7, 1996, sinusitis is rated as 50 percent 
disabling following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent rating requires three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 10 percent rating will be assigned for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A noncompensable rating will be 
assigned where the sinusitis is detected by X-ray only.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. Part 4, Code 
6513 [effective October 7, 1996 -- see 61 Fed. Reg. 46720- 
46731 (Sept. 5, 1996)].

Analysis

After having carefully reviewed the evidence, the Board 
concludes that under both the old rating and the new 
schedular criteria, symptomatology consistent with a 
10 percent disability rating has been shown.  Under the old 
criteria, moderate sinusitis has been shown, as is evidenced 
by the veteran's reports of discharge and crusting during 
attacks of sinusitis, as well as headaches during these 
attacks.  Moreover, there is the 1995 examination report, 
which indicated that there was fluid in all sinuses, which is 
consistent with a 10 percent disability level under the old 
criteria.  Under the new criteria, he has reported 3-4 non-
incapacitating episodes per year, manifested by headaches, 
pain and purulent discharge and crusting.  The Board is of 
course aware of the negative X-rays in October 1998; however, 
earlier X-rays in April 1994 were consistent with sinusitis.  

The Board further concludes that the preponderance of the 
evidence is against the grant of a disability rating higher 
than 10 percent for sinusitis.  Under the old criteria, there 
is no evidence of frequently incapacitating episodes or 
severe or frequent headaches.  Nor has any VA examiner 
identified any physical manifestations consistent with the 
assignment of a 30 percent disability rating.  Under the 
current schedular criteria, there is no recent evidence 
reflecting incapacitating episodes of sinusitis requiring 
prolonged antibiotic treatment.  


ORDER

A 100 percent rating for hematoma with dementia, mood 
disorder, personality disorder with obsessive compulsive 
features and headaches is granted, subject to VA rules 
governing the payment of monetary benefits.

A 10 percent rating for maxillary sinusitis is granted, 
subject to VA rules governing the payment of monetary 
benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) ["global assessment of functioning is a scale 
reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental 
health-illness" (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32)].  Global assessment of functioning scores ranging 
from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and the presence of some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).


